Interim .Decisicin *1474

Manna or Avarks

SAVALA

In Deportation Proceedings
4-18228424Decided by B oard March 10, 1965.
.
.
'Respondent'il• misrepresentations as to marital stated and the existence of
• minor' Oilmen were material under section 212(0 (19), Immigration and
Nationality Act, since the facts, including respondent's pending divorce suit,
his love for his -cousin who also' had it) visa application pending, and his
)desire to marry .her in the United Sta- , , if revealed to the consul, might
\have resulted in a finding of excludability under section 21804(18) of the

Act. [Matter of M—B—, 9 L & N. Dee. 802, and Matter of J—D—D—, 9 L
& N. Dec. 888, distinguished.]
.thseasze•

Order: Act of 1952—Section 241(a) (1) (8 U.S.C. 1251(a) (1)1—Excludable
at entry—Visa procured ty misrepresentation of
material. fact.
Act of 1952—Section 241(a) (1) '[8 1111(I , 1251(a) (1)1—Excludable
at entry, :Na valid Vial.-

' The "Service appeals from the order of the special inquiry officer
terminating proceedings. The appeal will be sustained.
Respondent, a 40-year-old married male, a native and citizen of
Peru, was admitted to the United States on March .16, 1962, upon
surrender of a non-quota immigrant visa issued -to him on Jan-,
nary 18, 1962, at Lima, Pin'. The Service charges that the re. spondent obtained his visa by misrepresenting, a material fact, when
he showed himself to be without wife and children whereas, in fact,
he was married and had four minor children.Respondent married in Peru on. May 19, 1950. He did not establish a separate home for his, wife; for a time they lived with her
parents. They separated sometime before 1985, but had marital relations until that year. There are four minors of the union. About
1959 or 1960, respondent and his cousin Dora. Mercado decided they
would like to get married. The law did not bar such marriage but
respondent was unable to obtain. a divorce from his wife because she

190

Interim Decision #1474
demanded too much money. Dora made up her mind that she could
not continue living in. Peru near the respondent while he was not
free to marry. She decided to come to the United States; respondent
decided he would also come and that he urOuld marry Dora when he
was free to do so. On October 3, 1961, the respondent filed an action
for divorce against his wife. (As of October 10, 1963, the divorce
had not been granted although it appeared to be ready for a decision
upon the petition of the interested party.) Both respondent and Dora
•applied for visas in 1962. Respondent stated he represented. himself
as being single because it was his intention to marry in the United
States and because he thought the court action would solve the situation. Respondent and Dora left Peru by dilrerea airports primarily
to prevent her parents from knowing that he was going to the United
States with her. Upon arrival in the United States they began living together as husband and wife; about 20 days after arrival, upon
learning that Dora. was pregnant, respondent married her (April 12,
1962). Two children were born of this union.
Respondent• alleges that he sends $95.00 a month for the support
of his children in Peru; his wife has charged him before Peruvian
officials -with abandonment: The respondent's actions came to light
after his wife had informed the United States Consul at Lima, Peru
that respondent had traveled to the United States with a woman
and might try to marry her here.
The special inquiry officer held that respondent had made a wilful
misrepresentation as to his marital Status and the existence of children, but that since the true facts would not have revealed that he
was within, the excluding provisions of section 212(a) of the Act and
since in several decisions, the Board has held that similar misrepresentations had not cut off a line of inquiry relevant to an alien's
eligibility,-;the; proceedings should be terminated.. The special inquiry Officer did not consider 'it a distinguishing factor that the respondent intended marrying his cousin in the United States.
The Service contends. that the information withheld from the
consul was material to the issuance of the visa because (1) had the
consul known of the respondent's dependents, he would not have
issued 'a visa without having been satisfied that respondent had the
-ability to•suppoit his family — an ability that the respondent was in
no position to establish; (2) abandonment of children may involve
• moral turpitude and since there was the possibility that respondent

was-abandoning his children, consul could have refused to issue a
visa; and- (3) had consul known the facts, he would have refused to
issue a $isa on the grand of one since respondent was coming to the
United States for an immoral purpose.
197

Interim Decision #1474
Counsel contends that Board precedents in similar situations require a finding that merely leaving behind children who were later
supported • did not constitute abandonment (Matter of M R , 9
–

–

I. 84 N. Dec. 802). He contends that since there was neither an

abandonment nor prosecution for abandonment before the respondent left there could have been no question of denying respondent a
visa because of the possible commission of a crime birdying moral
turpitude. Counsel contends the record does not establish it was the
respondent's purpose to bring his cousin to the United States as a
concubine since the record does establish that he intended to marry
her as coon as ho was legally free to do so he having already

started divorce proceedings to free himself: Counsel contends that in
any event, respondent is not charged with having entered the United
States for an immoral purpose, and it would have made no difference to his eligibility for the issuance of a visa had the informaand C—, 9 I. ez .N. Dec. 436,
tion been known. Matter of S B
and Matter of Martinez Lopes, Int. Dee. No. 1312, are cited.
—

—

-

To permit a finding that the misrepresentation was not material,

the respondent must establish that he was not inadmissible to the
United States on the true facts and that his misrepresentation did
not cut off an inquiry which might have properly resulted in a denial
of the visa (Matter of S B and C , supra, at 448 9).
Respondent and his present wife testified in% frank and cooperative manner in their pre-hearing statements. • (Counsel refused to
permit respondent to testify at the hearing (p. 22).) The respondent
had never been arrested in Peru. There is no reason to doubt respondent's testimony that when he left for the United States with
his cousin, he did not intend to marry her until his divorce became
—

—

—

-

final.

In• deciding whether inquiry might have revealed a ground of inadmissibility, an absolute defence is not presented by showing that
the applicant may not have been inadmissible; the important factor
is how the case would have appeared to the consul had he been in
possession of all the facts at the time application was made. If
having been in possession of all the facts, it would have appeared
probable to the consul that respondent was inadmissible, then the
concealment of those facts was a material matter (Matter of S B-and C , supra, at 449-50). Certainly, with information that the
respondent, a married man with a family, was leaving the family,
consul would have- questioned respondent about his plans for his
family, and could have learned of the respondent's separation from
his wife, the pendency of the divorce suit and failure to prosecute
it, respondent's love for his cousin who too had her visa application
—

—

198

Interim Decision #1474
pending and his desire to marry her in the United States. Consul
could then well have refused to issue a visa on the ground that there
was reason to believe that the respondent was coming to the United
States for an immoral purpose; i.e., to enter into a relationship
which amounted to concubinage (section 212(a) (13) of the Act;
Hansen v. Half, 291 U.S. 559 (1931) ).
Natter of M—R—, 9 I. & N. Dec. 602, relied upon by the speCial

inquiry officer and counsel concerned a widow with three children
who applied for a visa in her maiden name concealing the fact that
she had been married. and that she had children; it is distinguishable
because the element of entering for an immoral purpose was absent.
Matter of S—B— and C—, ewe, referred to generally by counsel
is consistent with the position we take. In Matter 'of MartinezLopez It Dec. No. 1232, cited by the special inquiry officer and

counsel, concerned an alien who in applying for a visa had furnished.
a forged offer of employment: The misrepresentation was found not
material because nothing an investigation could have brought to
light would have revealed the possible grozmd of inadmissibility; in
the instant case, a possible ground could well have been revealed.
In Matter of J—D—D--, 9 L & N. Dec. 636, relied upon by the

special inquiry officer and counsel, the alien indicated she was single
when in fact she was married and had two children. She was separated from her husband at the time she made application. There
was no showing that inquiry based upon the true-facts would have
revealed a possible ground of inadmissibility - There was nothing to
show she was coming to the United States to live with anyone.
We find that respondent has failed to bear his burden of establishing that his misrepresentation was not material; the charges
must be sustained.
The respondent having failed to establish that his extramarital
relations do not constitute adultery appears ineligible for voluntary
departure. His deportation must be ordered.
ORDER: It is ordered that the appeal of the Service be and the
same is.lulreby sustained.
It is farther ordered that respondent be depoited from the :United
States to Venezuela on the charge contained in the order to show.
MMES.

.

It is further ordered that if the aforenamed country advises the

Attorney General that it is unwilling to accept the "respondent into
its terrinity or fails to advise the Attorney General within three .
the respondent into its territory, respondent shall be deported to
Peru.
199

Monthsflwigranquyhetiwlornacept

